DETAILED ACTION
This office action is in response to the application filed on 09/30/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 and 11/12/2020  has been considered by the examiner.
Specification
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “at least one semiconductor switching element” it is not clear if this switching element is the same or different from the one mentioned in claim 1.
Claims 10 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,  and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US 2006/022631 in view of Imura US 2018/0316279.
	Regarding Claim 1, Ito teaches (Figures 4 and 7-8) a drive circuit (33, 36-38 and 52) that drives a control electrode of a semiconductor switching element (T21) comprising: a drive voltage generator (33) to generate a drive voltage (Vdd) to be used for driving the control electrode from a voltage supplied from a power supply (Vcc) outside the drive circuit; a second switch element (SW21) to short-circuit the output terminal when the second switch element is turned on (lower position); and a start-up sensor (38) that outputs an electrical signal when the start-up sensor senses start- up of the drive voltage generator (par. 74-49).(For example: Par. 47-54 and 76-87)
	Ito does not teach a signal amplifier to amplify a control signal for control of turn-on and turn-off of the semiconductor switching element and outputs the amplified control signal; a resistive element connected between an output terminal connected to the control electrode and an output node of the signal amplifier; a first switch element connected in series to the resistive element between the output node and the output terminal the first switch element being configured with a normally-off switch that is turned on while the electrical signal is output, the second switch element being configured with a normally-on switch that is turned off while the electrical signal is output.
	Imura teaches (Figures 1-3) a signal amplifier (852) to amplify a control signal (input of amplifier) for control of turn-on and turn-off of the semiconductor switching element (40) and outputs the amplified control signal; a resistive element (41) connected between an output terminal connected to the control electrode and an output node of the signal amplifier (582); a first switch element (580) connected in series to the resistive element between the output node and the output terminal; the first switch element being configured with a normally-off switch that is turned on while the electrical signal is output (par. 48-52 with the signal from terminal 13), the second switch element (521) being configured with a normally-on switch that is turned off while the electrical signal is output (par. 48-49). (For example: Par.39-53)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ito to include a signal amplifier to amplify a control signal for control of turn-on and turn-off of the semiconductor switching element and outputs the amplified control signal; a resistive element connected between an output terminal connected to the control electrode and an output node of the signal amplifier; a first switch element connected in series to the resistive element between the output node and the output terminal the first switch element being configured with a normally-off switch that is turned on while the electrical signal is output, the second switch element being configured with a normally-on switch that is turned off while the electrical signal is output, as taught by Imura for reducing circuit losses (par. 7). 
	Regarding Claim 2, Ito teaches (Figures 4 and 7-8) wherein the start-up sensor (38) outputs the electrical signal when an absolute value of the drive voltage is larger than an absolute value of a predetermined criterion voltage (inputs of 38) and does not output the electrical signal when the absolute value of the drive voltage is smaller than the absolute value of the criterion voltage. (For example: Par. 47-54 and 76-87)
	Regarding Claim 3, Ito teaches (Figures 4 and 7-8) wherein the drive voltage generator (33) generates a first drive voltage for turning on the semiconductor switching element (T21) and a second drive voltage for turning off the semiconductor switching element, and the start-up sensor (38) outputs the electrical signal when an absolute value of the second drive voltage is larger than an absolute value of a predetermined criterion voltage (inputs of 38) and does not output the electrical signal when the absolute value of the second drive voltage is smaller than the absolute value of the criterion voltage. (For example: Par. 47-54 and 76-87)
	Regarding Claim 5-6, Ito teaches (Figures 4 and 7-8) a circuit.
 Ito does not teach wherein the first switch element is configured with a normally-off semiconductor switch; wherein the second switch element is configured with a normally-on semiconductor switch.
	Imura teaches (Figures 1-3) the first switch element being configured with a normally-off switch (par. 48-52 with the signal from terminal 13), the second switch element (521) being configured with a normally-on switch (par. 48-49). (For example: Par.39-53)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ito to include wherein the first switch element is configured with a normally-off semiconductor switch; wherein the second switch element is configured with a normally-on semiconductor switch, as taught by Imura for reducing circuit losses (par. 7).
	Regarding Claim 7, Ito teaches (Figures 4 and 7-8) a power conversion device (50) comprising: at least one semiconductor switching element (T21) that makes up a main circuit (See fig. 7); and the drive circuit (36, 38, 52 and 33) according to  claim 1 that drives the control electrode of the semiconductor switching element. (For example: Par. 47-54 and 76-87)
	Regarding Claim 8, Ito teaches (Figures 4 and 7-8)wherein the main circuit (at 50) includes an energy accumulation element (C3 and C4), and the power conversion device further comprises a control power supply (Fig. 4 with 39,sw2 and T11) that supplies a voltage to the drive voltage generator (33) of the drive circuit by using energy accumulated in the energy accumulation element. (For example: Par. 47-54 and 76-87)


Claim(s) 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US 2006/022631 in view of Imura US 2018/0316279 and further in view of Zojer US20180131365 .
	Regarding Claim 4, Ito teaches (Figures 4 and 7-8) a circuit.
	 Ito as modified does not teach wherein a dead time is provided such that the second switch element makes transition from on to off after the first switch element makes transition from off to on when the electrical signal is output.
	Zojer teaches (Figure 3) wherein a dead time (established by T352 and T356) is provided such that the second switch element  (S352) makes transition from on to off after the first switch element (S356) makes transition from off to on when the electrical signal is output (PWM). (For example: Par. 38-52)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ito to include wherein a dead time is provided such that the second switch element makes transition from on to off after the first switch element makes transition from off to on when the electrical signal is output, as taught by Zojer to mitigate the effects of voltage transients caused by the fast switching.
	Regarding Claim 11, Ito teaches (Figures 4 and 7-8) a power conversion device (50) comprising: at least one semiconductor switching element (T21) that makes up a main circuit (See fig. 7); and the drive circuit (36, 38, 52 and 33) according to  claim 1 that drives the control electrode of the semiconductor switching element. (For example: Par. 47-54 and 76-87)
	Regarding Claim 10, Ito teaches (Figures 4 and 7-8)wherein the main circuit (at 50) includes an energy accumulation element (C3 and C4), and the power conversion device further comprises a control power supply (Fig. 4 with 39,sw2 and T11) that supplies a voltage to the drive voltage generator (33) of the drive circuit by using energy accumulated in the energy accumulation element. (For example: Par. 47-54 and 76-87)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838